Citation Nr: 0923397	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-36 621	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the right knee subluxation disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the left knee subluxation disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for the lumbar spine disability.

4.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from January 1988 
to January 1992, including service in Southwest Asia from 
September 1990 to March 1991.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from various 
rating decisions issued by the Department of Veterans (VA) 
Affairs Regional Office (RO) in St. Petersburg, Florida.

The appellant has appealed the initial 10 percent ratings 
that were assigned to the right knee, left knee and lumbar 
spine disabilities when service connection was granted.  The 
appellant is thus asking for a higher rating for each one of 
these three disabilities effective from the date service 
connection was granted.  Consequently, the evidence to be 
considered for the bilateral knee and lumbar spine 
disabilities includes that for the entire time period in 
question, from the original grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In March 2009, a videoconference hearing was held before the 
undersigned Acting Veterans Law Judge.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for the lumbar spine disability, the issue of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD) and to separate compensable evaluations based 
on limitation of motion of the right and left knees are 
addressed in the REMAND portion of the decision below and 
those two issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Moderate lateral instability was present in the right 
knee as of December 2000.

2.  Severe lateral instability was present in the right knee 
beginning in July 2006, but not prior to that time.

3.  Moderate lateral instability was present in the left knee 
as of December 2000.

4.  Severe lateral instability was present in the left knee 
beginning in July 2006, but not prior to that time.


CONCLUSIONS OF LAW

1.  As of December 2000, the criteria for an evaluation of 20 
percent, but not more, had been met for the right knee 
subluxation disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).

2.  Beginning in July 2006, the criteria for an evaluation of 
30 percent, but not more, were met for the right knee 
subluxation disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).

3.  As of December 2000, the criteria for an evaluation of 20 
percent, but not more, had been met for the left knee 
subluxation disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).

4.  Beginning in July 2006, the criteria for an evaluation of 
30 percent, but not more, were met for the left knee 
subluxation disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The appellant's two knee subluxation disability claims arise 
from his disagreement with the initial evaluations that were 
assigned to those two disabilities following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, service treatment records, private medical 
treatment records and VA outpatient medical treatment records 
have been associated with the claims file.  The appellant was 
afforded VA medical examinations and he testified at a March 
2009 Board hearing.  The appellant was informed about the 
kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for knee 
subluxation disabilities, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the subluxation claims 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The appellant testified in December 2004 hearing that he had 
been issued spandex knee braces for his knees.  He also 
stated that the problems with his knees had adversely 
affected his employment as a police officer.  The appellant 
provided similar testimony at his March 2009 videoconference 
hearing.  He said that his knees would swell and that he was 
in constant pain.  The appellant also testified that his 
right knee slips out approximately once a month while his 
left knee does it four or five times per year.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present levels of 
disability is found in the reports of private treatment dated 
between July 2001 and February 2002; in the reports of the VA 
examinations conducted in November 2005, and May 2008; in the 
reports of VA outpatient treatment rendered between February 
1997 and April 2008; in the transcripts of the hearings 
conducted in December 2004, and March 2009; and in various 
written statements submitted by the appellant and his 
representative.

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In this case, the issue of 
entitlement to service connection for the arthritis 
radiographically demonstrated in July 2006 is being remanded 
to the RO and that that aspect of the overall bilateral knee 
disability is not addressed in the decision below.

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Fenderson.

Review of the VA medical treatment evidence of record reveals 
that the appellant was seen in an orthopedics clinic in 
November 2000; a history of recurrent subluxation of each 
patella was noted.  There was a markedly positive 
apprehension test on each side with attempts to place lateral 
force on the patellae.  The examining physician noted that 
the appellant's lateral subluxation of each patella 
continued.  A January 2001 note contains an assessment of 
chronic subluxation of the patellae.  The appellant was 
advised that the only treatment was surgical realignment.  
The note from a July 2002 orthopedics consultation indicates 
that the appellant was extremely sensitive under his patellae 
and that lateral motion caused pain.  An October 2002 notes 
indicates that the appellant had a known history of chronic 
bilateral knee pain secondary to patellae dislocation.  The 
appellant complained of significant discomfort with any knee 
motion.  Review of systems revealed bilateral knee 
arthralgia.  On physical examination, the appellant's gait 
was coordinated and smooth.  The appellant exhibited pain in 
each knee on extension and flexion.  There was no swelling or 
crepitus.  The assessment was chronic bilateral dislocation 
of the patellae.

The appellant underwent a VA medical examination in November 
2005; the examiner reviewed the claims file and the 
appellant's medical records.  The appellant complained of 
pain in his knees, as well as a popping sensation, stiffness, 
continued instability and minimal effectiveness of his pain 
medications.  The appellant reported that he always wore knee 
braces and that movement aggravated his knee pain.  The 
examiner described the appellant's gait as steady and 
antalgic; the appellant denied falls.  On physical 
examination, there was marked tenderness in the region of 
each patella without redness, heat or edema.  Guarding of 
movement and abnormal movement were present.  McMurray 
testing was negative bilaterally.  The appellant exhibited 
zero to 100 degrees of motion in the right knee and zero to 
110 degrees of motion in the left knee.

The appellant received VA outpatient treatment in July 2006.  
On physical examination, both knees had mild swelling and no 
effusion.  Each patella was "very unstable" as the patellae 
would slide laterally with little force.  The appellant had 
extreme pain with this.  Similar findings were documented in 
a June 2007 treatment note.  

The appellant most recently underwent a VA joints examination 
in May 2008; the examiner reviewed the appellant's medical 
records.  The appellant reported that was able to stand for 
ten minutes and that he could walk less than a mile.  The 
examiner noted that the appellant's gait was normal and that 
there was no evidence of abnormal weight-bearing.  On 
physical examination, there was crepitus, tenderness, painful 
movement, guarding, subpatellar tenderness and 
dislocation/subluxation.  The appellant exhibited zero to 130 
degrees of motion in each knee; this motion was accomplished 
with pain.  The examiner noted that the appellant's knee 
disabilities resulted in significant effects on his 
occupational activities in that he had problems with 
decreased mobility, lifting, carrying, lack of stamina and 
pain.  The examiner also noted mild to severe effects on the 
appellant's daily activities.

The RO assigned the appellant an initial evaluation of 10 
percent under Diagnostic Code 5257 for his right knee 
subluxation; he has also been assigned an initial evaluation 
of 10 percent for the left knee subluxation.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  This 
is the maximum rating available under this code.

The Board finds that, when the appellant's disturbance of 
locomotion and interference with sitting, standing, and 
weight-bearing are considered, the appellant's recurrent 
subluxation in each knee more closely approximated a severity 
level of moderate at the time service connection became 
effective (December 2000).  Therefore an initial evaluation 
of 20 percent is warranted for the recurrent subluxation of 
each patella.  However, the criteria for the assignment of a 
30 percent evaluation were not met until July 13, 2006, when 
VA health care personnel clinically documented that the 
appellant's patellae were very unstable and that they slide 
laterally with little force and extreme pain.

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the appellant's right 
and left knee subluxation disabilities may be granted when it 
is demonstrated that the particular disability presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that either one of the appellant's 
service-connected knee subluxation disabilities addressed 
above has presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for either one 
of his service-connected knee subluxation disabilities at 
issue since 2000, nor has he required any extensive 
treatment.  In addition, he has not demonstrated marked 
interference with employment solely due to the subluxation of 
his knees.  In fact, the appellant reported during his May 
2008 VA examination that he was working fulltime and that he 
had lost a total of three weeks of work over the previous 
year due to his back and knee problems.

There is no objective evidence of any symptoms due to either 
one of the appellant's service-connected knee subluxation 
disabilities at issue that are not contemplated by the rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of 
extraschedular ratings is not warranted.  See Floyd v. Brown, 
8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate for each one of the 
appellant's knee subluxation disabilities at issue in this 
case.  The Board has found variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of staged ratings in this case.  In particular, 
there was no clinical evidence of the existence of right or 
left severe knee subluxation until the July 13, 2006 VA 
treatment examination was conducted.  Therefore, the 30 
percent evaluation for each knee is warranted from July 13, 
2006, the date the appellant was examined at a VA medical 
facility.


ORDER

Prior to July 13, 2006, an initial evaluation of 20 percent 
for right knee subluxation disabilities is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.

Prior to July 13, 2006, an initial evaluation of 20 percent 
for left knee subluxation disabilities is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

An evaluation of 30 percent for the right knee subluxation is 
granted, effective July 13, 2006, subject to the law and 
regulations governing the payment of monetary benefits.

An evaluation of 30 percent for left knee subluxation is 
granted, effective July 13, 2006, subject to the law and 
regulations governing the payment of monetary benefits.

REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issues on appeal.  
Accordingly, further appellate consideration will be deferred 
and this case remanded to the AMC/RO for action as described 
below.

X-rays of the appellant's knees was accomplished in February 
1997,and no arthritis was demonstrated.  X-rays taken in 
January 2001 revealed no interval changes from February 1997.  
Right and left knee mild degenerative joint disease was found 
on radiographic examination in July 2006.  The Board finds 
that on remand the RO must determine in the first instance 
whether separate evaluations are warranted based on 
limitation of flexion and/or extension of the right and left 
knees.  

The Board notes that the regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the appellant submitted his claim for service connection in 
December 2000.  These changes became effective on September 
23, 2002, and on September 26, 2003.  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 
5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243 (2004))).

Because these changes took effect during the pendency of the 
appellant's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the U.S. Supreme Court and the 
Federal Circuit).  In this case, the appellant has not been 
given notice of all applicable versions of all applicable 
Diagnostic Codes (for example, Diagnostic Codes 5292 and 
5293).  On remand, the appellant should be specifically 
advised by the AMC/RO of the new and the old rating criteria 
for evaluating diseases and disabilities of the spine and the 
AMC/RO should specifically evaluate his lumbar spine claim 
under 38 C.F.R. § 4.71a as it existed at the time he filed 
his claim, and as amended during the pendency of his appeal.  
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285-5295) (2002); 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003)); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243).

The appellant's lumbar spine disability is currently rated 
pursuant to Diagnostic Code 5295, lumbosacral strain.  Review 
of the medical evidence of record reveals that the appellant 
complained of low back pain radiating into his leg in July 
2001; that spasms of the paraspinous muscles were noted in 
November 2005; and that there was radiographic evidence of 
disc narrowing at L5-S1 with dorsolumbar scoliosis convexity 
to the right with hyperlordosis in March 2006.  However, the 
record is not clear whether or not any of these clinical 
findings are considered part and parcel of the service-
connected lumbar spine disability.  On remand, the appellant 
should be afforded a medial examination for clarification of 
these points.

Turning to the appellant's claim for PTSD, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f);  see 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Review of the evidence of record reveals that the appellant 
has described his stressors as including his unit coming 
under enemy attacks with artillery fire.  The appellant 
further indicated that he observed the dead bodies of enemy 
soldiers.  He has also stated that he has photographs of 
wounded and dead persons.

These statements suggest possible application of the ruling 
of the Court in Pentecost v. Principi, 16 Vet. App. 124 
(2002), where it was held that a Veteran's unit records 
constituted independent descriptions of rocket attacks that 
were experienced by the Veteran's unit when he was stationed 
in Vietnam, which, when viewed in the light most favorable to 
the Veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
Veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  The evidence of record indicates that the appellant 
was awarded an Army Commendation Medal (ACM) for his actions 
in Desert Storm between January 16, 1991, and March 20, 1991 
- a three-month period.  Because the RO concluded that the 
appellant's statements about what he experienced during the 
Gulf War contained no statements that could possibly be 
corroborated, no action has been taken with Joint Service 
Records Research Center (JSRRC) to obtain any unit records 
that might verify such artillery/mortar attacks.

In this case, no efforts have been undertaken to find the 
relevant records to document enemy attacks on the appellant's 
unit in Southwest Asia - even though the appellant was 
awarded an ACM for his actions in Southwest Asia over a 
three-month period and the described attacks on the 
appellant's unit would therefore have to fall into that 
narrow timeframe.  On remand, the appellant should be offered 
an opportunity to provide additional specific information 
that would permit searches regarding his stressors.  In 
particular, the appellant should be told to submit all 
pertinent photographs in his possession.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), a Veteran 
specifically requested service connection for PTSD, but the 
medical record included diagnoses of an anxiety disorder and 
a schizoid disorder.  VA narrowly construed the claim and 
denied based on no current diagnosis of PTSD.  The Court 
found that VA should have considered alternative current 
conditions within the scope of the filed claim because the 
medical evidence submitted in support of the claim clearly 
raised the issue of the nature of the claimant's current 
mental condition.  The Court stated that the claimant's 
diagnoses of anxiety disorder NOS and schizoid disorder, 
which had arisen from the same symptoms for which he was 
seeking benefits, did not relate to entirely separate claims 
not yet filed by that claimant.  Rather, the Court said, 
those diagnoses should have been considered to determine the 
nature of the claimant's current condition relative to the 
claim he did submit.

Review of the appellant's medical treatment records reveals 
that he has been treated for major depression, reactive type 
(VA, 2004); depression, situationally related (VA, October 
2002) and that he had possibly been treated for depression at 
VA in 1991-1992.  In March 2006, a VA note indicated that the 
appellant needed help coping with anxiety attacks.  Thus, on 
remand, the AMC/RO must consider entitlement to service 
connection for any psychiatric disorder - not just PTSD.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected 
condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record indicates that the appellant's current 
psychiatric problems might, in part at least, be 
etiologically related to his various service-connected 
disabilities.  However, the RO has only advised and analyzed 
the appellant's claim on the basis of direct service 
connection, without consideration of a theory of secondary 
service connection.  See Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim).  There 
is no indication that the RO considered any application of 
the Allen decision to the question of whether one or more of 
the appellant's service-connected disabilities causes or 
aggravates the appellant's psychiatric condition.  Therefore, 
the AMC/RO must consider the theory of secondary service 
connection on remand.

Finally, review of the record reveals that the appellant was 
being treated for his low back pain by a pain management 
specialist in April 2006; that he has been treated by a 
private psychiatrist; and that he had counseling from a 
social worker.  However, the associated records have not been 
obtained and associated with the claims file.  VA is 
therefore on notice of records that may be probative to the 
claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In 
addition, records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO must obtain all of the relevant private 
and/or VA treatment records not already of record and 
associate said records with the claims file.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claims, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should be told to submit 
all pertinent evidence regarding each one 
of his claims he has in his possession.  
In particular he should be told to submit 
his Gulf War photographs.

2.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers, private or 
government, that have treated him for any 
lumbar spine problems since 2000, as well 
as those who have treated him for any 
psychiatric problems since his separation 
from service.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  In particular, the 
records of Dr. Mark A. Smith, Dr. Hiten 
Kisnad and social worker Chris 
McTarnaghan should be obtained with 
assistance from the appellant as needed.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results, and 
should be given opportunity to submit the 
sought-after records.

3.  Complete VA inpatient and outpatient 
treatment records not already of record 
should be obtained and associated with 
the claims file.  In particular all 
records, including mental health records, 
from 1991 to 1993 should be sought.

4.  The RO should also give the appellant 
another opportunity to provide any 
additional details concerning stressors, 
particularly the time periods reflecting 
the occurrence of artillery, mortar or 
rocket attacks or other attacks (i.e., 
month and year); the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information (such as photographs) which 
could be used to substantiate the PTSD 
claim.  The appellant should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

5.  After waiting a sufficient period to 
receive the appellant's response regarding 
stressors, the RO should send a copy of 
the appellant's DD Form 214, ACM 
certificate and service personnel records 
with his unit assignment and a copy of 
this remand to the United States Army and 
Joint Services Records Research Center 
(JSRRC), or any other appropriate agency 
for verification of the alleged stressful 
events in service.  Specifically, the RO 
should request unit histories and diaries 
for the months (broken into time periods 
that satisfy the requirements of JSRRC) 
when the appellant alleged exposure to 
enemy small arms fire, mortar, artillery 
and bombing attacks.  

The JSRRC must be asked to verify that 
the appellant's unit came under 
artillery or mortar attacks between 
January 16, 1991 and March 20, 1991.  
If additional information is requested 
by JSRRC in order to verify a claimed 
stressor, the appellant should be 
notified of this.

6.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for an appropriate 
VA examination to determine the severity 
of his lumbar spine disability and right 
and left knee arthritis.  The claims file 
should be made available and reviewed by 
the examiner.  

As to his low back, the examiner should 
identify all back orthopedic pathology 
found to be present.  The examiner should 
conduct all indicated tests and studies, 
to include range of motion studies 
expressed in degrees and in relation to 
normal range of motion, and should 
describe any pain, weakened movement, 
excess fatigability, and incoordination 
present.  To the extent possible, the 
examiner should express any functional 
loss in terms of additional degrees of 
limited motion of the Veteran's back.  

In addition, if possible, the examiner 
should state whether the back disability 
has been productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms that require bed 
rest prescribed by a physician or 
treatment by a physician, and if so, the 
frequency and duration of those episodes.  

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  The examiner must 
also state whether the Veteran has bowel 
or bladder problems related to his low 
back disability.

As to his right and left knee arthritis, 
the examiner should conduct all indicated 
tests and studies and describe any pain, 
weakened movement, excess fatigability, 
and incoordination present.  

7.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All necessary tests should be 
conducted, and the examiner should rule 
in or exclude diagnoses of PTSD, anxiety 
and depression.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be 
present is related to or had its onset 
during service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

8.  Then readjudicate the appeal.  In 
doing so, the RO must specifically 
adjudicate whether separate compensable 
evaluations are warranted for limation of 
flexion and/or extension of the Veteran's 
right and left knees.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issues on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


